                                                                 DARREN T. BRENNER, ESQ.
                                                             1   Nevada Bar No. 8386
                                                                 NATALIE L. WINSLOW, ESQ.
                                                             2   Nevada Bar No. 12125
                                                                 JAMIE K. COMBS, ESQ.
                                                             3   Nevada Bar No. 13088
                                                                 Akerman LLP
                                                             4   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                             5   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             6   Email: darren.brenner@akerman.com
                                                                 Email: natalie.winslow@akerman.com
                                                             7   Email: jamie.combs@akerman.com
                                                             8   Attorneys for The Bank of New York Mellon
                                                                 fka The Bank of New York, as Trustee
                                                             9   for the Certificateholders of CWALT, Inc.,
                                                                 Alternative Loan Trust 2004-36CB, Mortgage
                                                            10   Pass-Through Certificates, Series 2004-36CB
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12                                UNITED STATES DISTRICT COURT
AKERMAN LLP




                                                                                                    DISTRICT OF NEVADA
                                                            13

                                                            14   THE BANK OF NEW YORK MELLON FKA                   Case No.:   2:15-cv-02241-APG-BNW
                                                                 THE BANK OF NEW YORK, AS TRUSTEE
                                                            15   FOR THE CERTIFICATEHOLDERS OF
                                                                 CWALT, INC., ALTERNATIVE LOAN TRUST               [PROPOSED]    ORDER    TO    RELEASE
                                                            16
                                                                 2004-36CB, MORTGAGE PASS-THROUGH                  BOND
                                                            17   CERTIFICATES, SERIES 2004-36CB,

                                                            18                        Plaintiff,
                                                                 vs.
                                                            19

                                                            20   BLACKHORSE                HOMEOWNERS
                                                                 ASSOCIATION; T-SHACK, INC.; DOE
                                                            21   INDIVIDUALS I-X, Inclusive, and ROE
                                                                 CORPORATIONS I-X, Inclusive,
                                                            22
                                                                                      Defendants.
                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                               1
                                                                 51631327;1
                                                             1   BLACKHORSE HOMEOWNERS
                                                                 ASSOCIATION, a Nevada domestic nonprofit
                                                             2   corporation,
                                                             3                             Third-Party Plaintiff,
                                                             4
                                                                 vs.
                                                             5
                                                                 NEVADA ASSOCIATION SERVICES, INC.,
                                                             6
                                                                                           Third-Party Defendant.
                                                             7

                                                             8   T-SHACK, INC., a foreign corporation,

                                                             9                             Counterclaimant,
                                                            10
                                                                 vs.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 THE BANK OF NEW YORK MELLON FKA
                      LAS VEGAS, NEVADA 89134




                                                            12   THE BANK OF NEW YORK, AS TRUSTEE
AKERMAN LLP




                                                                 FOR THE CERTIFICATEHOLDERS OF
                                                            13   CWALT, INC., ALTERNATIVE LOAN TRUST
                                                                 2004-36CB, MORTGAGE PASS-THROUGH
                                                            14
                                                                 CERTIFICATES, SERIES 2004-36CB, a foreign
                                                            15   trust; DOE INDIVIDUALS I-X; and ROE
                                                                 CORPORATIONS I-X, inclusive,
                                                            16
                                                                                           Counterdefendants.
                                                            17

                                                            18   NEVADA ASSOCIATION SERVICES, INC.,
                                                            19                             Counterclaimant,
                                                            20
                                                                 vs.
                                                            21
                                                                 BLACKHORSE HOMEOWNERS
                                                            22   ASSOCIATION, a Nevada domestic nonprofit,
                                                                 corporation,
                                                            23

                                                            24                             Counterdefendant.

                                                            25                Presently before the court is the matter of The Bank of New York Mellon fka The Bank of New

                                                            26   York, as Trustee for the Certificateholders of CWALT, Inc., Alternative Loan Trust 2004-36CB,

                                                            27   Mortgage Pass-Through Certificates, Series 2004-36CB v. Blackhorse Homeowners Association, et

                                                            28   al., case number 2:15-cv-02241-APG-BNW.

                                                                                                                    2
                                                                 51631327;1
                                                             1                On March 9, 2016, the court ordered plaintiff to post a security bond for $500.00 [ECF No.

                                                             2   12]. On March 14, 2016, Akerman LLP posted a security bond on behalf of plaintiff The Bank of New

                                                             3   York Mellon fka The Bank of New York, as Trustee for the Certificateholders of CWALT, Inc.,

                                                             4   Alternative Loan Trust 2004-36CB, Mortgage Pass-Through Certificates, Series 2004-36CB, receipt

                                                             5   number NVLAS040915 for $500.00 [ECF No. 16].

                                                             6                On January 13, 2020, the court entered a judgment in the case, closing the case [ECF No. 64].

                                                             7   As this matter is now concluded, the court will refund to Akerman LLP on behalf of Plaintiff the

                                                             8   $500.00 security bonds, plus interest.
                                                             9                IT IS SO ORDERED.

                                                            10                Dated:this
                                                                              Dated   January  16,of2020.
                                                                                         ____ day    _____________, 2020.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                                         ____________________________________
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                                                           UNITED STATES DISTRICT JUDGE
AKERMAN LLP




                                                            13

                                                            14

                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                     3
                                                                 51631327;1
